﻿I should like first of all to express the warmest congratulations of the delegation of Ito go to Mr, Dante Caputo on his election as President of this forty-third session of the General Assembly. That choice is certainly justified by his well-known diplomatic qualities and the firm devotion of his country Argentina, to the service of the noble ideals of the United Nations and the values of solidarity among peoples. These are all virtues aid assets that make it possible for us to predict success for the work that will take place under his presidency.
Throughout the forty-second session of the General Assembly his illustrious predecessor, Mr. Peter Florin, Vice-Minister of Foreign Affairs of the German Democratic republic, demonstrated tact and competence in successfully guiding the work of the Assembly. My delegation would like once again to express to him its warm appreciation and esteem.
My delegation would like also to congratulate very warmly the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, on the pragmatic and efficient way in which he continues to serve our Organization. I should like particularly to hail his constant efforts to increase the Organisation's capacity for action and to promote the peaceful settlement of disputes and the application of the United Nations Programme for the Economic Recovery and Development of Africa. I should like to assure him once again of the constant support of ray country in his work in carrying out his difficult and delicate responsibilities.	.
The Nobel Prize, which has just been awarded to the United Nations Peace-keeping Forces, rightly honours the courage and devotion of the thousands of men and women mobilized in our common name to assure peace in the trouble spots of the world. This gesture of the Nobel Prize Committer honours before world public opinion the crucial role played by these forces in maintaining peace. Through me, my country, Togo, wishes warmly to congratulate them.
The forty-third session of the General Assembly is taking place in an international climate characterized by both legitimate hops and grave concern. The hope arises from the will of the two greatest Powers to reduce and progressively eliminate the threat of war, particularly nuclear war, and to settle peacefully the conflicts still tearing apart certain regions of the world.
Of course there are grave concerns as well as to the ways and means of overcoming the grave crisis which continues to shake the economies of the countries of the third world. It is time to launch international economic co-operation on a healthy and more equitable basis.
We should like to express our sadness at the failure of the third special session of the General Assembly on disarmament. Here and there rays of light do appear among the storm clouds, which in some areas of the globe seemed to make impossible any hope of peace. The will to undertake a dialogue which has finally been shown in those areas is indeed a miracle. Certainly there has always been a shorter, less painful way to succeed in bringing men to work together on a more equal basis, even if they have not loved each other as brothers. Thus one must ask, is it really necessary that losses of human life and human suffering must lead us to the very brink of exhaustion so that there can be recognition and acceptance, finally, of the basic truth of history that force is only dissuasion if it is not reason?
Togo has always proclaimed its faith in the virtues of peace. It appreciates its benefits and has done so for almost a quarter of a century of political sterility. We would like to reaffirm here, in this year of the celebration of the fortieth anniversary of the Universal Declaration of Human Rights, that the links between peace and human rights are indissoluble. That peace, which should underlie any development effort, constitutes the corner-stone of equilibrium in our respective societies and should be assured on the regional level by the implementation by each State of a policy of good-neighbourliness and peaceful coexistence and through the abolition of terrorism, particularly that clandestinely engaged in by States for the purpose of destabilizing their neighbours and thus diverting efforts from the only struggle that deserves to be waged - that for the social and economic development of our peoples. The search for peace should resolutely avoid all temptations of pressure or blackmail by terrorism, which sows grief and imperils progress and security for our populations.
In our interdependent world, military victories are only intermediate stages which do not bring any definitive solutions to the problems of relations among States. We have to discuss, negotiate and understand each other. There is no alternative. Thus we hail with relief the establishment of the cease-fire between Iran and Iraq. This is a result of the efforts constantly and tirelessly made by the Secretary-General to ensure that the region of the Gulf and its peoples, afflicted by eight years of cruel war, can finally rediscover the benefits of peace.
In Western Sahara peace efforts are being given a great impetus and a better chance, undoubtedly because of the need for integration that necessarily brings together the Maghreb States. This conflict, which has seriously and sorely tested bilateral relations in the region and significantly disturbed the evolution of the Organization of African Unity, will soon find its culmination in the referendum which will make it possible for the Sahraoui people freely to express themselves on their future and thus exercise their right to self-determination. 
The tensions which have disturbed relations between Chad and Libya are finally entering a phase of detente. Ito go, which follows with great interest this evolution, is pleased with the reaffirmed will of those two countries to seek peaceful means to solve their differences. We urge them to work towards the normalization of their relations so that a new era of good-neighbourliness and fraternal co-operation may open up for their respective populations.
As for Namibia, after decades of hard struggle and intense efforts, it is now moving towards the application of Security Council resolution 435 (1978), which stipulated the conditions for the achievement of its independence. It is to be hoped that the dialogue developing within the framework of negotiations between Angola, South Africa, Cuba and the United States will culminate in a just and true peace in that part of our continent. The agreements on Afghanistan reached in Geneva last March are a decisive contribution to the peace process in that region. Those agreements are based on the Afghan people's right - finally recognized - to choose, without any foreign interference  the political economic and social system they regard as being in conformity with their aspirations.
The edifice of peace is being built also in Central America. We pay a tribute here to the five Heads of State of the region, who, by reaffirming their commitment to honour all the obligations resulting from the Esquipulas II agreement, have greatly increased the chances for peace in Central America. The international community should promote and encourage these efforts in order to achieve the hoped-for results.
In Kampuchea the Kampuchean people should be enabled quickly to exercise the right to self-determination which they have been denied for a long time because of the invasion and occupation of their territory by foreign forces. My country, which has always supported the just liberation struggle of the Kampuchean people has taken note of the Vietnamese Government's intention to withdraw 50,000 soldiers. Of course, only the withdrawal of all the foreign troops will make it possible to find a final solution to this painful problem.
In the Korean peninsula, the willingness of the two Governments, of the North and of the South, to engage in dialogue seems to be gradually taking hold and broadening. Togo supports the idea of the peaceful reunification of the two territorial entities and believes that the implementation of the three-point plan proposed by North Korea should be negotiated in the context of sincere and fraternal harmonization of views, taking due account of the free will of the Korean people as a whole.
These harbingers of peace that are springing up here and there go hand in hand, unfortunately, with serious uncertainty, which makes it necessary for us to marshal our will and focus our efforts on methods that are worthy of our times and that can deal with the misery of millions of men and women who are still excluded from the community of free and sovereign peoples. That is true of the black majority in South African, which endures every day the suffering and humiliation caused by apartheid.
In fact, the leaders in Pretoria, deaf to all the protests by public opinion, are obstinately perpetuating the practice of apartheid, this socio-political system that is inevitably condemned to disappear. Banning or assassinating anti-apartheid militants, prolonging the state of emergency without any reason to do so cannot stop the historic march of the black people towards their freedom.
With regard to the Palestinian tragedy, Togo shares the concern about the situation in the occupied territories. The Palestinian people's right to a country and respect for the sovereignty of States are principles on which the settlement of this conflict should be based. My country advocates the idea of an international conference under the auspices of the United Nations in which all the parties concerned would participate, including, of course, the Palestine Liberation Organisation.
The third special session of the General Assembly devoted to disarmament should have been a milestone in the long history of the efforts to maintain and strengthen international peace and security. Unfortunately the hopes aroused by the progress achieved since the first special session and by the recent positive developments concerning disarmament did not take concrete form in the re-launching of the process of general and complete disarmament. This special session, which adjourned without the slightest consensus, could well have aroused doubts about our Organization's ability to encourage and strengthen the multilateral approach to disarmament. Nevertheless, this failure should not overshadow the remarkable efforts made by the two great Powers, the United States and the Soviet Union, gradually to eliminate the threats of war, particularly nuclear war.
The ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles has given concrete form to the two great Powers will for peace and true disarmament. At the same time, it has the advantage of opening the path to more numerous and more audacious initiatives. Hence, it is in everyone's interest that the two great Powers tirelessly pursue their negotiations to reach agreement on a reduction by 50 per cent in their strategic nuclear arsenals and their conventional forces in Europe.	
The international economic situation, which has for almost two decades been in a state of general stagnation, remains disquieting.
The uncertainty about world economic growth is even greater for the developing countries, and particularly for sub-Saharan Africa. Indeed, according to forecasts, real income of the countries of that region and the least-developed countries as a whole will increase by 2.5 per cent, and there will be no growth in per capita revenue, or even negative growth, during the period from 1987 to 1995.
In addition to being contrary to the basic principles of the General Agreement on Tariffs and Trade (GATT), the protectionist measures taken by the developed countries are preventing the developing countries from participating fairly in international commercial exchanges. Nevertheless, we must hope that the new round of multilateral trade negotiations under way in Uruguay will open the path to a considerable reduction in and the gradual elimination of tariff and non-tariff barriers.
It is true that the recovery of the world economy requires both concerted international action and the individual efforts of States. But it is even more true that the Draconian measures of structural adjustment imposed on the developing countries have a very high economic, social and political cost. They reduce the rate of development of those countries' economies. Because of the lack of provisions for increasing the prices of raw materials or reducing the excessive debt burden  our countries' economies are the greatest victims of the infernal process of increasing indebtedness  the continuing deterioration in the terms of trade and the reverse transfer of capital.
In those circumstances, the determinations of the developing countries to put into effect coherent economic and social policies comes up against external constraints linked to the iniquitous and imbalanced international economic system. The measures for structural adjustment, in their present form, should be reviewed in order to enable our States to keep their foreign commitments and continue internal development. While the global figure for the debt of the ч developing countries has been constantly increasing - indeed today it amounts to more than $1 trillion - the controlled price index of the principal non-petroleum commodities exported by those countries has increased by an average of almost 5 per cent since 1980, and the reversal in the net transfer of resources caused them to lose more than $30 billion in 1986.
The constant decrease in the available financial resources is a major obstacle to the third-world countries' efforts to ensure the recovery of their economies and development. We know that more than two thirds of those countries receive more than half of their export income from the sale of commodities. Hence, the international community must put into effect measures that can stabilize and fix the prices of raw materials at remunerative levels. It must also adopt a new international strategy for development based on greater justice and equity and providing for the harmonious growth of the world economy. That new strategy should envisage urgent and appropriate solutions to the questions of foreign debt and the constant decrease in the financial resources of the developing countries, in particular by a substantial alleviation of the debt, and even the cancellation of entire portions of it.
In regard particularly to Africa, it is encouraging to note the increasing interest of our Organization in the implementation of the United Nations Programme of Action for African Economic Recovery and Development. That interest is clear particularly from two initiatives taken by the General Assembly at its forty-second session - that is, on the one hand, the decision to establish an Ad Hoc Committee of the Whole of the Assembly as the most appropriate mechanism to prepare the review and the appraisal of the Programme of Action and, on the other hand, the request made to the Secretary-General to submit to the forty-third session of the Assembly concrete recommendations for a speedy and full implementation of that Programme. We must however note with regret that the results hoped for during the meeting of the Committee of the Whole have not been attained. 
By establishing an advisory group on financial flows for Africa the Secretary-General has acted upon his intention to give priority to that continent's economic problems and to seek ways and means to hasten implementation of the Programme of Action. In this connection, we must see to it that new financial flows are carefully channelled, at both the bilateral and the multilateral level. Therefore United Nations bodies concerned with development should have access to additional resources enabling them to participate actively in the implementation of the Programme of Action, among other things by devising and putting in place projects specifically designed for sub-Saharan Africa.
In fulfilment of their commitments, African States have undertaken major reforms to secure economic recovery and development, and it is therefore important that the international community to live up to its agreement to participate in implementing the Programme by providing Africa with all the assistance it needs.
At a time when African leaders are tackling with courage and determination the economic and social recovery of their continent, it is especially revolting to see the various wicked attempts by some in the industrial and business circles of the North to turn Africa into a dumping ground lot nuclear and industrial wastes, thus gravely harming the health of our peoples and our environment. These operations are motivated by a cynical desire to exploit the current economic and financial difficulties of our countries. In the face of this grave threat to African interests, the Heads of State of the Organization of African Unity (OAU) unanimously adopted last May a resolution firmly denouncing and condemning the scandal of toxic wastes and undertaking to take the measures necessary to prevent the dumping of these wastes on African soil. 
In that same spirit, the eleventh conference of Heads of State or Government of the Economic Community of West African States adopted a resolution by which it was decided to enact laws in all 16 member countries making it a crime for any person, group of persons, business or organization to participate in any act involving the stockpiling of nuclear or industrial wastes. To spare our continent the torment of the irreversible deterioration of its environment, we call upon the International community, and especially the industrialized countries, to ensure that all necessary measures are taken to prevent the export of toxic wastes to our countries.
This session coincides with the fortieth anniversary of the Universal Declaration of Human Rights, and we must therefore vigorously reaffirm our total commitment to the humanitarian values that are indispensable in containing mankind's destructive impulses and suicidal passions.
The favourable developments that have taken place in regions long torn apart by hatred and violence reassure us of the usefulness of our Organization and its authority in the sphere of the management and settlement of international affairs. In the light of these developments, we must not stand idly by, but participate in useful activities to ensure that frontiers be no longer barriers between peoples but open doors through which they can pass to meet, join together and ensure that the weakness of certain countries, instead of being a pretext for shameful exploitation, becomes an opportunity for sharing and solidarity.
